Citation Nr: 1236402	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  08-19 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES
 
1.  What evaluation is warranted for a right upper extremity neurological deficit associated with syringomyelia since November 17, 2010?
 
2.  What evaluation is warranted for a left upper extremity neurological deficit associated with syringomyelia since November 17, 2010?
 
3.  What evaluation is warranted for a right lower extremity neurological deficit associated with syringomyelia since November 17, 2010?
 
4.  What evaluation is warranted for a left lower extremity neurological deficit associated with syringomyelia since November 17, 2010?
 
5.  Entitlement to a total disability evaluation based on individual unemployability prior to April 22, 2011. 
 
 
 
 
REPRESENTATION
 
Appellant represented by:  Massachusetts Department of Veterans Services
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1953 to December 1956.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted entitlement to service connection for syringomyelia (claimed as head, neck and shoulder injury) and assigned a 30 percent evaluation effective July 17, 2003. 
 
In March 2010, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ). 
 
In June 2010, the Board denied entitlement to an evaluation greater than 30 percent for post-operative residuals of cervical syringomyelia for the period from July 17, 2003 to October 27, 2003.  The issue regarding what evaluation was warranted since October 28, 2003 was remanded for further development. 
 
In June 2011, the Board recharacterized the disability as post-operative residuals of cervical syringomyelia, with loss of bowel control and sexual dysfunction, and denied an evaluation greater than 30 percent for the period from October 28, 2003 to November 16, 2010.  The issue regarding what evaluation was warranted since November 17, 2010 was remanded for additional development. 
 
In August 2012, the Appeals Management Center (AMC) in Washington, DC determined that it was more beneficial to rate the manifestations of syringomyelia separately.  As such, for the period beginning November 17, 2010, the Veteran was assigned separate evaluations as follows: a 40 percent evaluation for right upper extremity neurological deficit; a 20 percent evaluation for left upper extremity neurological deficit; a 40 percent evaluation for right lower extremity neurological deficit; and a 20 percent evaluation for left lower extremity neurological deficit.  Accordingly, the Board has rephrased the issues as stated above. 
 
The issue of entitlement to a total disability evaluation based on individual unemployability prior to April 22, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.
 
The record raises the issue of entitlement to right wrist bone deterioration and disintegration secondary to cervical syringomyelia.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
FINDINGS OF FACT
 
1.  For the period since November 17, 2010, the Veteran's right upper extremity neurological deficit associated with syringomyelia has not been manifested by severe incomplete paralysis of all radicular groups. 
 
2.  For the period since November 17, 2010, the Veteran's left upper extremity neurological deficit associated with syringomyelia has not been manifested by moderate incomplete paralysis of all radicular groups. 
 
3.  For the period since November 17, 2010, the Veteran's right lower extremity neurological deficit associated with syringomyelia has not been manifested by severe incomplete paralysis of the sciatic nerve with marked muscular atrophy. 
 
4.  For the period since November 17, 2010, the Veteran's left lower extremity neurological deficit associated with syringomyelia has not manifested by moderately severe incomplete paralysis of the sciatic nerve.
 
 
CONCLUSIONS OF LAW
 
1.  For the period since November 17, 2010, the criteria for an evaluation greater than 40 percent for a right upper extremity neurological deficit associated with syringomyelia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Codes 8024, 8513 (2011).
 
2.  For the period since November 17, 2010, the criteria for an evaluation greater than 20 percent for a left upper extremity neurological deficit associated with syringomyelia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Codes 8024, 8513.
 
3.  For the period since November 17, 2010, the criteria for an evaluation greater than 40 percent for a right lower extremity neurological deficit associated with syringomyelia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Codes 8024, 8520 (2011).
 
4.  For the period since November 17, 2010, the criteria for an evaluation greater than 20 percent for a left lower extremity neurological deficit associated with syringomyelia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Codes 8024, 8520.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Notwithstanding, the Veteran has also been provided notice of how VA assigns disability ratings and effective dates, and has been notified of applicable rating criteria. 
 
VA has also satisfied its duty to assist.  Pursuant to the June 2011 remand, the Veteran was requested  to identify the names, addresses, and approximate dates of treatments of all health care providers.  Following receipt of an appropriate release, the AMC was to obtain the full records and reports of Dr. P.  In June 2011, the AMC requested this information from the Veteran.  The Veteran submitted records and an authorization for Dr. P.M., but did not provide an authorization for release of records from Dr. P.  Accordingly, the Board cannot obtain these records.  The Veteran was provided VA examinations in November 2010 and August 2011.  The examination reports are sufficient for rating purposes and an additional examination is not warranted at this time. 
 
The Veteran was provided the opportunity to present pertinent evidence and testimony.  There is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c). 
 
Analysis
 
The Veteran contends that his syringomyelia is severely disabling and that a higher evaluation is warranted.  The Board's discussion is limited to rating the disabilities listed on the title page for the period since November 17, 2010.  The Board observes though, that the Veteran is also in receipt of various other separate compensable evaluations for disabilities associated with his service-connected syringomyelia, to include, paralysis of the fifth cranial nerve (30 percent), major depressive disorder (70 percent); left ankle fracture (10 percent); and tinnitus (10 percent).  A 100 percent schedular evaluation has been in effect from April 22, 2011. 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Under 38 C.F.R. § 4.124a, except where otherwise noted, disability from neurological conditions and convulsive disorders, such as progressive cervical syringomyelia, to include myopathies, and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Id.  Psychotic manifestations, complete or partial loss of the use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, trembling, visceral manifestations, etc., are to be considered, with reference made to the appropriate bodily system of the schedule.  Id.  Partial loss of use of one or more extremities from neurological lesions shall be rated by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  Id.
 
Under Diagnostic Code 8024, the minimum rating to be assigned for syringomyelia is 30 percent.  38 C.F.R. § 4.124a.  For the assignment of this minimum rating, ascertainable residuals are required.  Id., Diagnostic Code 8024, Note.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, and fatigability, must be approached on the basis of the diagnosis recorded.  Id.  These subjective residuals are accepted for rating when they are consistent with the disease, and not more likely attributable to another disease, or to no disease.  When a rating higher than the minimum 30 percent is assigned, the diagnostic codes utilized as bases of evaluation must be cited, in addition to the codes identifying the diagnoses.  Id. 
 
As noted, the associated neurological deficits of the Veteran's upper and lower extremities are now separately evaluated.  Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8513, paralysis of all radicular groups is evaluated as follows: mild incomplete paralysis (20 percent major extremity; 20 percent minor extremity); moderate incomplete paralysis (40 percent major extremity; 30 percent minor extremity); and severe incomplete paralysis (70 percent major extremity; 60 percent minor extremity).  The Veteran is right handed and thus, the right arm is his major extremity.  38 C.F.R. § 4.69 (2011).
 
Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, paralysis of the sciatic nerve is evaluated as follows: mild incomplete paralysis (10 percent); moderate incomplete paralysis (20 percent); moderately severe incomplete paralysis (40 percent); severe incomplete paralysis with marked muscular atrophy (60 percent).
 
The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 
 
The Veteran underwent a VA examination on November 17, 2010.  The examiner noted that repeat magnetic resonance imaging (MRI) demonstrated extension of the syrinx lower in the thoracic cavity, but that the shunt was working.  Clinical symptomatology had worsened such that the appellant has almost constant myoclonic jerks at night.  The examiner noted that the clinical examination was exactly as it had been just a couple of months ago.  At this time, however, she noticed several fasciculations in the left upper extremity in the biceps and in the flexes of the forearm.  He had several myoclonic jerks while conducting the examination.  There were no changes in his reflexes.  Sensory examination continued to demonstrate loss of sensation to temperature and pain in all four limbs.  The impression was worsening syringomyelia.  The examiner again noted that there was essentially very little change from the examination conducted just three months ago.
 
With regard to clinical findings, the Board notes that in July 2010, motor system examination demonstrated no specific atrophy and no fasciculations were detected.  There was obvious swelling of the right upper extremity especially from the elbow down.  Upper extremity deep reflexes were asymmetric with absent triceps and brachioradialis on the right side, and a sluggish biceps reflex on the right side as compared to the left side.  On the left the biceps, triceps and brachioradialis were 1+.  He had brisk finger jerks bilaterally and knee jerks were brisk at 3+ and equal.  Ankle jerks were sluggish at 1+.  Plantar response was equivocal bilaterally.  Strength was difficult to ascertain because he had give way weakness.  The appellant could not arise from the chair without using his arms.  He could not flex down to a squatting position.  Cerebellar finger-to-nose and heel-to-shin testing were done well.  He walked with a broad based gait with a cane. 
 
In a March 2, 2011 statement, the Veteran reported a continuous break down of his nervous system causing twitching and jumping in the bed at night.  He indicated that the syringomyelia continued to advance, with increased pain and surges of pain going down both legs.  He could not walk without the use of a cane. 

In a March 17, 2011 statement, the Veteran reported right arm swelling and numbness which was continuing down his right side and right leg.  He also reported that VA occupational therapy had recommended a chair lift for his home. 
 
A March 2011 statement from Dr. A.P. indicates the Veteran was evaluated for back and right leg pain, especially with standing and getting up from sitting.  MRI revealed multilevel disc degeneration with facet arthropathy.  He was referred to the pain clinic. 
 
June 2011 clinical notes from Dr. P.M. indicate that the right wrist was swollen.  There was normal sensation and strength.  Reflexes were not tested.
 
A June 2011 statement from Dr. P.M. indicates that the Veteran had a chronic case of syringomyelia in his cervical spinal cord which and this has created chronic right cervical radiculopathy.  This, in turn, had caused a deterioration and disintegration of the right wrist bones.  Dr. P.M. stated that the Veteran was in constant neck and right wrist pain and had essentially lost the use of his right hand.  Dr. P.M. did not, however, state that the effective function remaining in the right hand was so minimal that the appellant would be equally well served by an amputation stump at the site of election below the elbow with the use of a suitable prosthetic appliance. Cf.  38 C.F.R. § 3.350(a)(2).  Moreover, the findings of the August 2011 confirm that the appellant retained greater use of his right hand than would be expected with a loss of use.

In this regard, at an August 2011 VA examination the Veteran showed right sided paresthesias and bilateral leg pain and weakness.  He also had trouble distinguishing hot and cold in the right hand.  He had a spinal shunt placed in 2002 but the condition was still progressing.  He began noticing generalized myoclonus about one year prior.  The Veteran used a cane and walker at home and has been relying more on the walker in the last two months.  He continues to lose his balance and fall.  Erectile dysfunction and bowel problems began about two years ago.  On neurological examination, motor strength was 4+/5 in the right grip, 5-/5 in the right hip flexor, and there was give way weakness in the right knee extensor.  Strength was 5/5 elsewhere.  There was normal bulk, but there was swelling in the right distal arm, ankles, and feet.  There was decreased sensation to light touch, temperature, pinprick, vibration, proprioception in the right arm/hand, right trunk, right leg and foot.  There was mildly decreased vibration in the left foot greater than ankle, greater than knee.  Deep tendon reflexes were 3+ in the right knee, 2+ in the left knee, 0 in the ankles, 2+ in the left arm, 1+ in the right biceps, and 0 in the triceps bilaterally.  Toes were equivocal bilaterally.  Finger-to-nose coordination was intact bilaterally.  He was able to rise out of the chair but needed to push on the arms.  Gait was mildly wide-based with a shortened stride.  He needed a cane for stability. 
 
The examiner stated that the neurological deficits described above predominately affected his right side.  This included significantly diminished sensation to all modalities on the right greater than left side.  This affected his gait, balance, and ability to feel, especially on the right.  Myoclonus was reported as most likely due to the syringomyelia and not due to the trigeminal nerve deficit.  The examiner further noted that the Veteran's diabetes may be causing some mild peripheral neuropathy that contributed to erectile dysfunction, some of his distal limb sensory deficits and absent ankle jerks but it would be difficult to distinguish the degree of diabetic neuropathy from the overlapping and more severe deficits due to syringomyelia.  The Veteran's predominant clinical neurological picture remained consistent with syringomyelia, which appears to be increasing and causing progressive disability. 
 
March 2012 clinical notes from Dr. P.M. indicate that the Veteran had a chair lift and hand rail in the bathroom to allow him to move around the house.  Recent MRI showed elongation and widening of the syringomyelia since his last MRI.  The Veteran had a brace covering his right wrist as it was immobile and painful.  He was able to move the fingers of his right hand after his carpal tunnel release.  Cranial nerves were intact and gait was normal.  There was diminished upper extremity strength, but normal sensation.  Reflexes were not tested.
 
Considering the examiner's statements regarding the overlap between syringomyelia and any diabetic neuropathy, the Board will attribute all referenced neurologic deficits to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from any nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor and that such manifestations be attributed to the service-connected disability).
 
Upper extremities
 
Considering relevant evidence, the Board finds that for the period since November 17, 2010, an evaluation greater than 40 percent is not warranted for a right upper extremity neurological deficit.  In making this determination, the Board acknowledges the private physician's statement that the Veteran has essentially lost the use of his right hand.  Neurological findings indicate that the Veteran suffers from myoclonus and sensory function and reflexes are impaired.  He has swelling in the right upper extremity.  There is loss of temperature and he reports pain.  Strength, however, is not significantly reduced and there is no specific atrophy.  Moreover, the Veteran is able to push himself up with his arms and is able to move the fingers of his right hand.  These facts show that the appellant has greater effective function remaining in his right hand than would expected by a prosthetic appliance below the right elbow.  Hence, the disability picture does not more nearly approximate severe incomplete paralysis of all radicular groups on the right. 
 
For the period since November 17, 2010, an evaluation greater than 20 percent is also not warranted for a neurological deficit of the left upper extremity.  Objectively, there were some fasciculations in the left upper extremity as well as loss of temperature and pain.  Sensation was mildly reduced.  On recent examination, strength was 5/5 on the left, and atrophy was not shown.  Reflexes are better on the left and the Veteran is able to use his arms.  The evidence of record shows that the neurologic deficits are worse on the right than the left, and the overall disability picture does not more nearly approximate moderate incomplete paralysis of the radicular groups on the left. 
 
Lower extremities
 
Considering relevant evidence, the Board finds that for the period since November 17, 2010, an evaluation greater than 40 percent is not warranted for neurological deficit of the right lower extremity.  Objectively, the Veteran has generalized myoclonus, and loss of temperature and pain sensation in the right lower extremity with some swelling.  He has reduced strength and reflexes on the right.  He uses a cane and a walker.  The evidence of record, however, does not show marked muscular atrophy on the right and the disability picture does not more nearly approximate severe incomplete paralysis of the sciatic nerve.
 
For the period since November 17, 2010, an evaluation greater than 20 percent is also not warranted for a neurological deficit of the left lower extremity.  Objectively, the Veteran has generalized myoclonus and there is loss of temperature and pain sensation in the left lower extremity as well as some swelling.  Strength and reflexes, however, are better on the left than the right.  The overall disability picture does not more nearly approximate moderately severe incomplete paralysis of the sciatic nerve on the left. 
 
The RO has essentially assigned staged ratings.  Additional staged ratings for the period since November 17, 2010 are not warranted.  Fenderson. 
 
As noted, the Veteran's syringomyelia was considered to encompass bowel dysfunction and sexual dysfunction, each evaluated as noncompensable.  On review, the criteria for separate compensable evaluations are not met from November 17, 2010.  Evidence since that time does not show impairment of sphincter control with constant slight, or occasional moderate leakage, or penile deformity with loss of erectile power.  See 38 C.F.R. § 4.114, Diagnostic Code 7332; § 4.115, Diagnostic Code 7522 (2011). 
 
The Board has also considered whether referral for an extraschedular evaluation is necessary.  In this regard, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
Here, the rating criteria reasonably describe the Veteran's symptomatology and provide for greater evaluations based on increased severity.  The Veteran's neurological deficits in the upper and lower extremities are clearly contemplated by the assigned diagnostic codes.  Thus, the assigned schedular evaluations are adequate, and no referral for an extraschedular evaluation is required. 
 
 
ORDER
 
For the period since November 17, 2010, entitlement to an evaluation greater than 40 percent for a right upper extremity neurological deficit associated with syringomyelia is denied.

For the period since November 17, 2010, entitlement to an evaluation greater than 20 percent for a left upper extremity neurological deficit associated with syringomyelia is denied. 
 
For the period since November 17, 2010, entitlement to an evaluation greater than 40 percent for a right lower extremity neurological deficit associated with syringomyelia is denied. 
 
For the period since November 17, 2010, entitlement to an evaluation greater than 20 percent for a left lower extremity neurological deficit associated with syringomyelia is denied. 
 
 

REMAND
 
In June 2010 and June 2011, the Board referred the issue of entitlement to a total disability rating based on individual unemployability.  A review of Virtual VA shows that in April 2012, the RO deferred the issue of entitlement to individual unemployability benefits.  In the code sheet associated with the August 9, 2012 rating decision, the RO indicated the issue was moot since the Veteran was awarded a 100 percent schedular rating from April 22, 2011.
 
The Board observes, however, that the Veteran has had a 60 percent combined rating since July 2, 2007; and a 90 percent rating since November 17, 2010.  Evidence of record also shows the Veteran is not employed.  A December 2009 Report of General Information indicates that the Veteran did not wish to pursue a claim for individual unemployability at that time.  The October 2010 VA examiner, however, stated that the Veteran's syringomyelia more likely than not prevents him from working. 
 
On review, the issue of entitlement to individual unemployability benefits prior to April 22, 2011 is not moot and a remand is necessary so that the RO can adjudicate this claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability will be considered "part and parcel" of the claim for benefits for the underlying disability.) 
 
Accordingly, the case is REMANDED for the following action:
 
The AMC/RO must formally adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability prior to April 22, 2011.  If the claim is denied the RO must issue a supplemental statement of the case that includes all laws and regulations pertaining to a benefit based upon individual unemployability due to service connected disorders.  The appellant and his representative must then be given an opportunity to respond.  Thereafter, the case should be returned to the Board if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


